Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks filed on 7/16/2021 in which claim 17 is cancelled, claim 1 is amended to change the scope and breadth of the claims. No claims are newly added.
Claims 1-13 and 23-25 are pending in the instant application and are examined on the merits herein.
	Priority
This application is a National Stage Application of PCT/EP2017/051579, filed on 1/26/2017.  The instant application claims foreign priority to EP 16152749.4 and EP 16163632.9 filed on 1/26/2016 and 4/4/2016, respectively. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been filed in the instant application on 7/19/2018. 

Withdrawn Rejections
All rejection(s) of record for claim(s) 17 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
Applicant’s amendment, filed on 1/14/2022, with respect to the rejection of: Claims 1-7, 10-13 and 25 under 35 U.S.C. 102 as being anticipated by Garcia-Rodenas et al. (US 2014/0286909);

t al. (US 2016/0310514, filed 12/8/2015), in view of Pedrosa et al. (US 20140377404); and 
Claim 11 under 35 U.S.C. 103 as being unpatentable over Salomonsson et al. (US 2016/0310514, filed 12/8/2015), in view of Pedrosa et al. (US 20140377404), further in view of Chow et al. (US 2012/0172319), has been fully considered and is persuasive. Garcia-Rodenas does not anticipate each and every limitation of claim 1. The limitations of former claim 17 were not originally rejected under Salomonsson. The rejections are hereby withdrawn.

Maintained Rejections

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 2, 9, 10, 12 of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5, 8, 9, 18 and 25 of copending application 16/071729.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘729 application claims a method of treating a later in life health disorder, 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-7, 9-13 of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 and 19-24 of copending application 16/071323.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘323 application claims a method of treating a later in life health disorder, specifically obesity, in an infant or young child by administering a composition comprising 3’-SL and/or 6’SL, optionally comprising GOS, an N-acetylated HMO and a fucosylated HMO, wherein the increase in GLP-1 by administering said composition is exemplified. In comparison, the instant method of treating a later in life health disorders, such as obesity, by administering to an infant of young child a composition comprising a sialylated HMO, specifically 3’-SL and/or 6’-SL, an N-acetylated HMO and GOS or FOS, resulting in an increase in GLP-1, is an obvious variant of the ‘323 application.
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Arguments
Applicants’ response with respect to the provisional double patenting rejections, has been fully considered. 
Applicant responds to the provisional double patenting rejections requesting that the rejections be held in abeyance should patentability hinge on the double patenting rejections alone. Applicants’ request is improper because filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary to overcome a provisional obvious type double patenting rejection. Obvious type double patenting rejections may not be held in abeyance because they are not related to objections or requirements “as to form”. (MPEP § 804) The rejection is still deemed proper and maintained.

Rejections Necessitated by Amendment
The following are new ground(s) or modified rejections necessitated by Applicants' amendment, filed on 1/14/2022, wherein instant independent claims 1 is amended to alter the breadth and scope of the claim, wherein the remaining pending claims depend from said independent claims.  Therefore, new grounds of rejection have been made or rejections from the previous Office Action have been modified.

Modified Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Rodenas et al. (US 2014/0286909, reference of record).
Garcia-Rodenas et al. discloses a method for treating children suffering from type 2 diabetes, who either i) experienced intrauterine growth restriction or ii) were born from a mother suffering from gestational diabetes, by administering a nutritional composition comprising LNT, LNnT, at least one sialylated oligosaccharide (e.g. 3’-SL and/or 6’-SL), at least one neutral oligosaccharide (e.g. FOS or GOS), 2’-fucosyllactose and probiotics at 10^6 to 10^9 CFU (e.g. Bifidobacterium), wherein the ratio between (LNnT and/or LNT) and 2’-FL being from 0.1: 1 to 1.5: 1, preferably from 0.2:1 to 1:1. (Claims 1-15, ¶0060, 0064, 0067, 0073, 0076, 0080) Garcia-Rodenas et al. also discloses that the composition components may vary as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

With respect to claim 1 and the recitation, “by increasing GLP-1 secretion”, this limitation is not accorded patentable weight because of the inseparable connection between an administered composition and the mechanism of action within the subject to which the composition is administered.  The active method step in the instant claim is administering the HMO composition whereas the “by increasing GLP-1 secretion” is an effect which will necessarily occur and does not delineate a manipulative difference between the instant method and the method of the prior art. Therefore, because the prior art teaches the same active step to administer the same composition, the properties applicant discloses and/or claims are necessarily present.  Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993).  See also MPEP § 2112.02.
Garcia-Rodenas does not explicitly teach the instantly claimed amounts of components nor that the composition is explicitly for the reasons of controlling food intake or promoting healthy growth.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
With respect to claim the limitations regarding controlling food intake or promoting healthy growth, Garcia-Rodenas teaches that infants experiencing IUGR develop hyperglycaemia which leads to poor growth. (¶0010-0011) Hence, it would be obvious that the intent of Garcia-Rodenas would be to counter act poor growth and promote healthy growth, thereby arriving at the instant limitations.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Response to Arguments

Applicant argues that the prior art does not teach the limitation regarding the instant method promoting healthy growth within the claimed subject population. Applicant specifically argues that Garcia-Rodenas only teaches that a percentage of IUGR infants are born with hyperglycemia that can lead to poor growth, thus, not all IUGR infants will necessarily have poor growth. Applicants’ argument is not persuasive because there is no requirement that the prior art teaches that an entire subject population meets a certain limitation. The prior art is available for all that it would reasonably suggest to one of ordinary skill in the art. Hence, one of ordinary skill considering Garcia-Rodenas, as a whole, would recognize that for the sub-population of IUGR infants that have the co-morbid condition of hyperglycemia, that feeding said infants the composition of Garcia-Rodenas would serve the dual purpose of treating type II diabetes, as well as promoting healthy growth. Moreover, Garcia-Rodenas teaches that infants who were born to mothers with gestational diabetes are at a higher risk than other infants to develop complications…two main risks these mothers impose on the baby are growth abnormalities and chemical imbalances after birth. (¶0008) In addition, Garcia-Rodenas is part of the field of formulating complete infant nutritional compositions, comprising protein, carbohydrates, fats and micronutrients (see Table 2), where the implicit goal is to feed a baby and promote its’ healthy growth and development. 
Applicant further argues that Garcia-Rodenas does not render obvious administering at least one HMO for promoting healthy growth. Applicants’ argument is 
The rejection is still deemed proper and is maintained.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/DALE R MILLER/           Primary Examiner, Art Unit 1623